Title: To George Washington from Samuel Allyne Otis, 6 December 1780
From: Otis, Samuel Allyne,Henley, David
To: Washington, George


                        
                            Sir
                            Boston 6th Decemr 1780
                        
                        We receivd your Excellencys Letter, the 19 Novemr, and hope the Clothing deliverd from our Store, has by this time
                            arrived at Camp, as measures were taken to forward it as early as possible.
                        The Cloth remaining, we have already deliverd into the Taylors hands, greater part of which is cut out,
                            sorted, and distributed in such manner, as to make it yeld to most advantage. Before we could collect and forward it, the
                            whole may be made up, good part of which is returnd from the Tailors hands, finished and now packing
                                 Twenty Waggon loads, or sixty Hogsheads,  forward beginning next
                            Week to the Army, the remainder as soon as possible—As we suppose Mr Otis stopt at Head Quarters, on his way to
                            Philadelphia, so a particular account of the State of the Clothing in our department, he has no doubt given your
                            Excellency, and expected a line from him per Post after consulting you; the mail taken, we conjecture leaves us without
                            his particular advise. Your Excellency may depend on every exertion from, those that hope to meet your approbation. We
                            have the honor to be, and are with all due Respect Your Excellencys most Obdt and Hum. Servts
                        
                            Otis & Henley
                        
                    